Title: To George Washington from James Burn, 14 August 1793
From: Burn, James
To: Washington, George



Sir
Baltimore August 14th 1793

The office of Surveyor of the Port of Baltimore being now vacant by the death of Robert Ballard, there have no doubt been numberless applications to your Excellency by different persons, whose pretensions have been well supported by strong recommendations from men of power and fortune.
Under this idea, I have thought it needless to trouble your Excellency, with any recommendatory letters from any body, well knowing they must be very inferior to all you have by this time, or may receive; but shall just remark to your Excellency, that I have acted as Deputy Surveyor of this Port, for the last four Months, during which time I have managed the Business entirely myself, and with confidence assure your Excellency have given general satisfaction to the Merchants of Baltimore.
 If it should please your Excellency to appoint me in room of the deceased, your Excellency may rest satisfyd that the Business will be conducted, as it ought, and I will oblige myself to pay to the Widow, and five Children of the late Robert Ballard, the yearly Sum of Two hundred and fifty pounds, during my continuance in office. Whatever may be the result of your Excellencys deliberations on the business, I consider it my duty to pay usual attention to the office, till some person shall be appointed, for which your Excellency will perceive there is no immediate necessity as the Business cannot suffer. With sentiments of the most perfect esteem I remain Your Excellencys most Obedien⟨t⟩ and most humble Servant

James Burn

